DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without any traversal of Species II, Claims 3-10, filed on 1/07/22, is acknowledged.
The Restriction mailed on 11/24/21 has been carefully reviewed and is held to be proper. Accordingly, Claims 2 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 11/24/21 is hereby made Final.
	Applicant is required to cancel the nonelected claims (2 and 11-16) or take other appropriate action. An Office Action on the merits of Claims 1 and 3-10 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerst et al (US 5,016,346).
Regarding claim 1, Gerst et al teach a grommet or bung seal station (Fig. 1) including a grommet assembly module (Fig. 2A, Items 4, 6, 8 & 10) for providing a cable end of a cable (Fig. 2H, L) with a grommet (BS1) during an assembly operation, the grommet assembly module comprising: 
an assembly unit (Fig. 2B-2C, 6) with an expansion sleeve (16) for holding the grommet (BS1) in an expanded state of the grommet (Fig. 2D, BS1) and for placing the grommet onto the cable end (C); 
a transfer unit (10) having a mandrel (16, 21, 20 & 18) onto which the grommet can be pushed in an acquisition position of the transfer unit and the transfer unit (10) being in operative connection with the assembly unit (6) in a delivery position of the transfer unit such that the mandrel (16, 21, 20 & 18) provides the assembly unit (6) with the grommet (BS1); 
wherein the expansion sleeve (Fig. 2D, BS1) of the assembly unit temporarily encompasses the mandrel (Fig. 2E, 16) in the delivery position; and 
wherein the mandrel (16) and the expansion sleeve (BS1) are oriented on a longitudinal central axis (Center of 18) in the delivery position. 
Regarding claim 3, Gerst et al teach that the assembly unit (6) includes a grommet-receiving device (Fig. 2B, 42’ & 44) for receiving and holding the grommet (BS1) during the assembly operation. 
Regarding claim 4, Gerst et al teach that the expansion sleeve (Fig. 2C, BS1)  and the grommet-receiving device (42’ & 44) are mechanically coupled to each other, and wherein the expansion sleeve can be inserted into the grommet-receiving device. 
Regarding claim 5, Gerst et al teach that the assembly unit (6) is a modular unit 
Regarding claim 6, Gerst et al teach that the grommet-receiving device has a funnel-shaped insertion portion (Fig. 2D, 46) through which the cable end (C) can be inserted into the grommet-receiving device. 
Regarding claim 8, Gerst et al teach that the grommet-receiving device (44) has a receiving channel (Inside 44) for receiving the mandrel (16) with the grommet and the cable end (Fig. 2E, BS1 & C), the receiving channel has a grommet-receiving section a collar (Tip of Funnel Hole of 44) is formed at a rear end of the grommet-receiving section, the collar forming a stop for the grommet (BS1) to strip the grommet from the mandrel (16) when the expansion sleeve is reversed out of the grommet-receiving device. 
Regarding claim 9, Gerst et al teach the pushing means integrated in the grommet-receiving device for further pushing the grommet (Fig. 2B-2C, BS1) on the mandrel from an area with a smaller diameter onto an area with a larger diameter for widening the grommet (Fig. 2C, BS1). 
Regarding claim 10, Gerst et al teach that the pushing means are movable perpendicular (Fig. 2A-2C, Diameter of 21 to 16) to the longitudinal central axis (Center of 18) and include resiliently mounted pushing elements for pushing on the grommet (BS1).
 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 10, 2022